[Cite as State v. Ledley, 2010-Ohio-1260.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                UNION COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                              CASE NO. 14-09-39

        v.

TORRIE LEDLEY,                                           OPINION

        DEFENDANT-APPELLANT.




                        Appeal from Marysville Municipal Court
                            Trial Court No. TRD 0902991

                       Judgment Reversed and Cause Remanded

                             Date of Decision: March 29, 2010




APPEARANCES:

        Alison Boggs for Appellant

        Tim Aslaner for Appellee
Case No. 14-09-39


SHAW, J.

       {¶1} Although originally placed on our accelerated calendar, we elect,

pursuant to Local Rule 12(5), to issue a full opinion in lieu of a judgment entry.

       {¶2} Defendant-appellant, Torrie Ledley, appeals the October 2, 2009

judgment of the Marysville Municipal Court, finding her guilty of failure to stop

after an accident involving property of others in violation of R.C. 4549.03(A), a

misdemeanor of the first degree and, inter alia, suspending her driver’s license for

180 days.

       {¶3} On the night of June 16, 2009, at approximately 9:00 p.m., Ledley

was driving along a wet roadway when she failed to stop at a stop sign at the

intersection of Kinney Pike and Graham Jones Road in Union County, Ohio, and

“clipped” a street sign, damaging it. Ledley failed to report her accident.

       {¶4} Two days later, the Union County Sheriff’s Office (“UCSO”)

received a report from the County Engineer’s Office, informing the UCSO that the

sign had to be replaced and that a license plate had been found near the sign when

the road crew went to replace the sign. Deputy Louden of the UCSO investigated

the incident and found that the plate was registered to Ledley. Later that morning

he went to Ledley’s home, and she admitted that she had struck the sign, causing

the damage.    Deputy Louden then cited Ledley with failure to stop after an

accident involving property of others in violation of R.C. 4549.03(A).



                                         -2-
Case No. 14-09-39


       {¶5} Initially, Ledley entered a not guilty plea to this charge. However,

on October 2, 2009, Ledley indicated that she wanted to change her plea. The

court discussed with Ledley what the prosecution’s sentencing recommendation

was going to be, which included a recommendation of thirty days in jail with all

thirty days suspended. The court then stated: “Unless there’s something unusual

about the case, Mr. Parsons [the prosecutor], I treat these as OVI’s that got away.

So I probably would not adopt the Prosecutor’s recommendation.” In response,

the prosecutor informed the court that there was no evidence that alcohol was

involved, that Ledley cooperated with the investigating officer, and that his review

of the relevant statutes did not indicate that a license suspension was authorized

for this charge.

       {¶6} After hearing from the prosecutor, the court asked Deputy Louden if

he had any indication that alcohol was involved. Deputy Louden stated that he did

not detect that alcohol was involved but that he did not interact with Ledley the

night of the incident. The court then asked Ledley if she still wanted to change her

plea, she stated that she did, and the court proceeded to accept her plea after

finishing its plea colloquy with her. After this exchange, the prosecution asked the

court to follow its sentencing recommendation, and Ledley explained what

happened when she struck the sign. Ledley informed the court that no alcohol was

involved, that it was raining, her “tires were bald,” her “brakes were shot,” and



                                        -3-
Case No. 14-09-39


that when she came upon the curve in the road and hit her brakes she hit the sign.

She then apologized and asked that the court not suspend her license.

      {¶7} Prior to sentencing Ledley, the trial court stated: “Well, I notice it

took two days before it was reported. Based upon that, as I said, Ms. Ledley, my

attitude is that these are the drunk drivers that got away. So I’m going to sentence

you accordingly.” The court then sentenced her to thirty days in jail with twenty-

seven of those days suspended, a $600.00 fine with $300.00 suspended, ordered

that she pay restitution of $344.42 and court costs, and suspended her driver’s

license for 180 days with driving privileges ten hours a day, five days a week.

This appeal followed, and Ledley now asserts one assignment of error.

      THE TRIAL COURT ABUSED ITS DISCRETION AND WAS
      CONTRARY    TO    LAW,  WHEN     IT    SUSPENDED
      APPELLANT’S DRIVER’S LICENSE AFTER DEFENDANT
      PLED GUILTY TO A VIOLATION OF O.R.C. 4549.03, WHEN
      THAT STATUTE DOES NOT GIVE THE COURT THE
      AUTHORITY TO SUSPEND A DRIVER’S LICENSE.

      {¶8} This Court has previously held that “a misdemeanor sentence will

not be disturbed on appeal unless the trial court abused its discretion.” State v.

Rexroad, 3rd Dist. No. 16-08-21, 2009-Ohio-1657, citing State v. Frazier, 158

Ohio App.3d 407, 815 N.E.2d 1155, 2004-Ohio-4506, ¶ 15. Abuse of discretion

“connotes more than an error of law or judgment; it implies that the court’s

attitude is unreasonable, arbitrary or unconscionable.” Blakemore v. Blakemore

(1983), 5 Ohio St.3d 217, 219, 450 N.E.2d 1140.


                                        -4-
Case No. 14-09-39


      {¶9} The Revised Code states that, when sentencing on a misdemeanor, a

trial court shall be guided by the purposes of misdemeanor sentencing: to protect

the public from future crime and to punish the offender.          R.C. 2929.21(A).

Among the non-residential sanctions that a court may impose upon a

misdemeanant, R.C. 2929.27(A)(13) permits a court to suspend the offender’s

privilege to operate a motor vehicle. However, a court may only suspend this

privilege “[i]f authorized by law[.]” (Emphasis added.) R.C. 2929.27(A)(13).

      {¶10} Revised Code section 4549.03(B) states: “Whoever violates division

(A) of this section is guilty of failure to stop after an accident involving the

property of others, a misdemeanor of the first degree.” Nothing in R.C. 4549.03

authorizes a court to suspend the driver’s license of a person who violates this

section unlike various other offenses contained in Title 45 regarding violations of

the law involving motor vehicles. For instance, R.C. 4549.02, entitled Stopping

after accident; exchange of identity and vehicle registration, and R.C. 4549.021,

entitled Stopping after accident involving injury to persons or property,

specifically mandate that a trial court impose a class five suspension of the

offender’s driver’s license under certain circumstances.        However, another

example, R.C. 4511.75, entitled Stopping for school bus; signals, provides that a

court may impose a class seven driver’s license suspension on an offender. R.C.

4511.75(F)(2). Yet, R.C. 4549.03 contains no similar provision.



                                        -5-
Case No. 14-09-39


       {¶11} Given the General Assembly’s decision to designate which offenses

it renders worthy of a license suspension and its specific language in R.C.

2929.27(A)(13) that a license suspension for misdemeanors is allowed if

authorized by law, we find that a license suspension for a violation of R.C.

4549.03(A) is not authorized. Therefore, the trial court did not have authority to

suspend Ledley’s license in the case sub judice.

       {¶12} Additionally, we note that Ledley did not raise any issue on appeal

from any part of the sentence other than the license suspension. However, the

court’s statements, on the record, that it considers these types of offenses to be

“drunk drivers that got away,” absent any indication, other than damage to a street

sign, that alcohol was involved would seem to indicate a sentencing process that is

not based upon any facts in the record related to the offense for which Ledley was

being sentenced. Such a process is both arbitrary and unreasonable as a matter of

law. Accordingly, we find that not only was Ledley’s driver’s license suspension

unauthorized by law, it was also an abuse of the court’s discretion in sentencing.

       {¶13} For these reasons, the assignment of error is sustained and the

judgment of the Marysville Municipal Court, suspending Ledley’s driver’s license

for 180 days, is reversed and the cause remanded for further proceedings

consistent with this opinion.

                                                           Judgment Reversed and
                                                                Cause Remanded


                                        -6-
Case No. 14-09-39



WILLAMOWSKI, P.J., and ROGERS, J., concur.

/jlr




                               -7-